DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 02/08/2021.

Claims 1, 15, 16 and 18 have been amended. 
Claims 2, 3, 12, 13, 14, 17 and 19 have been canceled. 
Claims 1, 4-10, 15, 16 and 18 are pending.
Amended specification was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph R. Falcon on 03/17/2021.

The application has been amended as follows: 

Claim 11 has been canceled.

REASONS FOR ALLOWANCE

Claims 1, 4-10, 15, 16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 see Office action mailed on 11/09/2020, for the examiner’s statement of reason for allowance.
Regarding claim 18, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the toggle body and the slider body are adjacently aligned when a first strap end is positioned through the strap receiving passageway, then through the toggle strap .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the specification and claims submitted in the reply filed on 02/08/2021, the objections to the specification and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 & 103 indicated in the prior Office action have been withdrawn.  The nonstatutory double patenting rejection has been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677